EIGHTH ALLONGE AND MODIFICATION AGREEMENT

 

This EIGHTH ALLONGE AND MODIFICATION AGREEMENT ("Modification") is entered into
this 30th day of June, 2018 (the “Effective Date”), by and among JOHN D. GIBBS
("Lender"); and ATHENA SILVER CORPORATION, a Delaware corporation ("Borrower");
 

 

RECITALS

 

A.Borrower executed and delivered to Lender its Credit Agreement dated July 18,
2012, as previously amended (the “Credit”). 

 

B.Under the Credit, the Borrower has drawn advances, each evidenced by an
Unsecured Convertible Credit Note (the “Note”). 

 

C.Borrower and Lender executed a Seventh Allonge and Modification Agreement (the
“Allonge”) which provided that the maturity date of the Credit, Loan and Notes
be extended to December 31, 2018 (the “Maturity Date”). 

 

D.Borrower has requested, and Lender is willing to agree to an increase in the
Maximum Credit Balance as that term is defined within the Credit and Note.   

 

AGREEMENT

 

NOW THEREFORE, for the mutual promises and covenants set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:  

 

1.Acknowledgement of Recitals.  Borrower and Lender acknowledge and agree that
the foregoing Recitals are true and correct statements of fact and that as of
the date of this Modification, they are indebted to Lender for the Current
Outstanding Balance as set forth in the foregoing Recitals   

 

2.Modification of Credit.  As of the effective date of this Modification, the
terms of the Credit and Notes shall be modified as follows: 

 

“2.2Credit Facility.  The Lender hereby agrees to increase the total credit
facility available to Borrower to the maximum amount of Two Million One Hundred
Fifty Thousand and 00/100 Dollars ($2,150,000) (the “Maximum Credit Balance”).” 

”

 

3.Authority to Enter into this Modification.  Borrower hereby states that it has
the requisite authority to enter into this Modification and hereby indemnifies
Lender from any and all claims or losses which Lender may incur as a result of
any party lacking the necessary requisite authority to enter into this
Modification.  All parties agree to execute any additional  

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------

documentation or provide any additional documentation as may be reasonably
requested by Lender to properly and further effectuate the terms of this
Modification.

 

4.Governing Law.  This Modification shall be governed by the laws of the State
of Delaware.  The prevailing party in any litigation hereunder shall be entitled
to recover reasonable legal fees and costs in addition to all other damages and
remedies at law. 

 

5.No Representations Language/No Endorsement of Success or Feasibility.
 Borrower understands and agrees that Lender's consent to this Modification is
not to be construed by it or any other party as an endorsement or acknowledgment
by Lender, either explicitly or implicitly, of the feasibility or likelihood of
success of this Modification.  Further, Lender makes no representations
regarding the tax consequences of this transaction.   

 

6.Successors Bound/Integration.  The provisions of this Modification shall bind
the respective heirs, executors, personal representatives, administrators,
successors and assigns of the parties hereto.  This Modification incorporates
all prior discussions and negotiations between the parties and may not be
amended except in writing duly acknowledged by the parties. 

 

7.Severability.  The invalidity or unenforceability of any term or provision of
this Modification shall not affect the validity or enforceability of the
remaining terms and provisions hereof and each provision of this Modification
shall be valid and enforceable to the fullest extent permitted by law.   

 

8.Counterparts.  This Modification may be separately executed, each of which
shall be considered an original, and when taken together shall constitute the
entire agreement between the parties.  

 

IN WITNESS WHEREOF, the undersigned have caused this Eighth Allonge and
Modification Agreement to be executed as of the day and year first above
written. 

 

ATHENA SILVER CORPORATION, JOHN D. GIBBS 

a Delaware corporation

 

 

 

By:  /s/ John C. Power/s/ John D. Gibbs 

      John C. Power, PresidentJohn D. Gibbs 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

2

 